Citation Nr: 1123232	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for lumbosacral strain with degenerative joint disease (DJD) and degenerative disc disease (DDD).

2.  Entitlement to an increased disability rating in excess of 10 percent for left lower extremity radiculopathy associated with lumbosacral strain with DJD and DDD.  

3.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity radiculopathy associated with lumbosacral strain with DJD and DDD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran reported active duty from December 1979 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2008 rating decision provided a single 10 percent rating for bilateral radiculopathy of the lower extremities.  A subsequent October 2010 rating decision provided separate 10 percent disability ratings for each of the lower extremities.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and her friend both testified during the March 2011 Board hearing that the Veteran's disabilities have worsened since the prior VA examination in July 2010.  The Veteran's friend specifically noted a significant increase in disability in the previous year.  The testimony indicates that the Veteran does not leave her bed three to four days per week due to pain associated with her low back and lower extremities. 

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, testimony showing the increase in severity of the Veteran's symptoms since the prior VA examination is enough to require a new VA examination.

Additionally, the Veteran testified that she receives treatment at the VA in Kansas City.  The treatment records on file only extend to July 2009.  As the case is already being remanded for further evaluation, the RO should attempt to obtain and associate with the file any VA treatment records from July 2009 forward.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all VA records from the VA Medical Center (VAMC) in Kansas City, Missouri dated from July 2009 to the present for the Veteran's low back and lower extremities.  

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's lumbosacral strain with DJD and DDD and her lower extremity radiculopathy.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria, to include range of motion findings and any neurological testing of the lower extremities that is necessary.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for lumbosacral strain with DJD and DDD or for left and right lower extremity radiculopathy may be granted.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

